FILED
                             NOT FOR PUBLICATION                            OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL CACATZUM-SANCHEZ,                         No. 12-70669

               Petitioner,                       Agency No. A088-514-224

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Rafael Cacatzum-Sanchez, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d

916, 920 (9th Cir. 2010), and we dismiss in part and deny in part the petition for

review.

         We lack jurisdiction to review Cacatzum-Sanchez’s contention that changed

circumstances excused the untimely filing of his asylum application because he

failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         We also lack jurisdiction to review Cacatzum-Sanchez’s procedural due

process claims related to translation problems, exclusion of testimony and alleged

IJ bias, and his ineffective assistance of counsel claim. See id.

         Cacatzum-Sanchez testified he did not report his neighbors’ attack to the

police. Cacatzum-Sanchez’s cousin, a local government official, testified at the

hearing that he would have been able to help Cacatzum-Sanchez had he known

about the incident. The record does not compel the conclusion that the Guatemalan

government is unable or unwilling to protect Cacatzum-Sanchez from harm by his

neighbors. See Rahimzadeh, 613 F.3d at 920-21. Accordingly, his withholding of

removal claim fails.




                                            2                                   12-70669
      Substantial evidence supports the agency’s denial of CAT relief because

Cacatzum-Sanchez did not establish that he will be tortured by the Guatemalan

government or with its consent or acquiescence. See Silaya v. Mukasey, 524 F.3d

1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to consider Cacatzum-Sanchez’s contention that

his case warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto

v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   12-70669